FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

REGINALD CHAVIS,                          No. 01-17072
             Petitioner-Appellant,           D.C. No.
               v.                         CV-00-02496-
MIKE EVANS, Acting Warden,                 WBS/GGH
                                          Eastern District
            Respondent-Appellee.
                                           of California,
                                            Sacramento

                                             ORDER

                   Filed April 25, 2006

      Before: Betty B. Fletcher, Stephen S. Trott, and
           Raymond C. Fisher, Circuit Judges.


                         ORDER

  Appellant’s motion to file supplemental briefs is DENIED.
The judgment of the district court is reinstated.




                           4587
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2006 Thomson/West.